Exhibit 10.8
WRIGHT MEDICAL GROUP, INC.
Restricted Stock Grant Agreement
Executive
Award Granted to (“Grantee”):
Grant Date:
Number of Shares (“Shares”):
     THIS RESTRICTED STOCK GRANT AGREEMENT (the “Agreement”) is made as of the
Grant Date by and between Wright Medical Group, Inc., a Delaware corporation
with its principal place of business at 5677 Airline Road, Arlington, Tennessee
38002 (the “Company”) and Grantee pursuant to the Wright Medical Group, Inc.
2009 Equity Incentive Plan, as amended from time to time (the “Plan”) and which
is hereby incorporated by reference.
     WHEREAS, Grantee is associated with the Company or its affiliate as an
employee; and
     WHEREAS, the Compensation Committee of the Company’s Board of Directors
(the “Committee”) has authorized that Grantee be granted shares of the Company’s
Common Stock (“Stock”) subject to the restrictions stated below;
     NOW, THEREFORE, the parties agree as follows:

1.   Grant of Stock. Subject to the terms and conditions of this Agreement and
of the Plan, the Company hereby grants to Grantee the Shares.   2.   Vesting
Schedule. The interest of Grantee in the Shares shall vest as to one-fourth
(1/4) of the Shares on the first anniversary of the Grant Date, and as to an
additional one-fourth (1/4) on each succeeding anniversary date, so as to be
100% vested on the fourth anniversary thereof, conditioned upon Grantee
maintaining status as an Eligible Person (as defined in the Plan) as of each
vesting date. Notwithstanding the foregoing, the interest of Grantee in the
Shares shall vest as to:

  2.1.   100% of the then unvested Shares upon a Change of Control. For purposes
of this Agreement, a “Change of Control” shall mean the first to occur on or
after the Grant Date of any of the following:         (a) The acquisition by any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 50% or more (on a fully diluted basis) of either
(A) the then outstanding shares of Stock, taking into account as outstanding for
this purpose such Stock issuable upon the exercise of options or warrants, the
conversion of convertible stock or debt, and the exercise of any similar right
to acquire such Stock (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (a), the following acquisitions shall not constitute a Change of
Control: (x) any acquisition by the Company or any “affiliate” of the Company,
within the meaning of 17 C.F.R. § 230.405 (an “Affiliate”), (y) any acquisition
by any employee benefit plan (or related trust) sponsored or maintained by the
Company or any Affiliate, (z) any acquisition by any corporation or business
entity pursuant to a transaction which complies with clauses (A) and (B) of
subsection (a) of this Section 2.1 (persons and entities described in clauses
(x), (y), and (z) being referred to herein as “Permitted Holders”);        
(b) The consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”),





--------------------------------------------------------------------------------



 



Restricted Stock Grant Agreement
Page 2



      in each case, unless, following such Business Combination, (A) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any Permitted
Holder) beneficially owns, directly or indirectly, 50% or more (on a fully
diluted basis) of, respectively, the then outstanding shares of common stock of
the corporation resulting from such Business Combination, taking into account as
outstanding for this purpose such common stock issuable upon the exercise of
options or warrants, the conversion of convertible stock or debt, and the
exercise of any similar right to acquire such common stock, or the combined
voting power of the then outstanding voting securities of such corporation
except to the extent that such ownership existed prior to the Business
Combination, and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the incumbent Board at the time of the execution of the initial
agreement providing for such Business Combination;         (c) The approval by
the stockholders of the Company of a complete liquidation or dissolution of the
Company;         (d) The sale of at least 80% of the assets of the Company to an
unrelated party, or completion of a transaction having a similar effect; or    
    (e) The individuals who on the date of this Agreement constitute the Board
of Directors thereafter cease to constitute at least a majority thereof;
provided that any person becoming a member of the Board of Directors subsequent
to the date of this Agreement and whose election or nomination was approved by a
vote of at least two-thirds of the directors who then comprised the Board of
Directors immediately prior to such vote shall be considered a member of the
Board of Directors on the date of this Agreement.

  2.2.   100% of the unvested Shares upon Grantee’s death.

3.   Restrictions.

  3.1.   The Shares granted hereunder may not be sold, pledged or otherwise
transferred until the Shares become vested in accordance with this Agreement.
The period of time between the Grant Date and the date that the Shares become
vested is referred to as the “Restricted Period.”     3.2.   If at any time
Grantee fails to maintain Grantee’s status as an Eligible Person, the balance of
the Shares subject to the provisions of this Agreement which have not vested at
the time of Grantee’s loss of status as an Eligible Person shall be forfeited by
Grantee, and ownership transferred back to the Company.     3.3.   By accepting
the Shares, Grantee represents and agrees for Grantee and Grantee’s transferees
(whether by will or the laws of descent and distribution) that:





--------------------------------------------------------------------------------



 



Restricted Stock Grant Agreement
Page 3



      (a) For the period commencing on the Grant Date and ending on the first
anniversary of the date upon which Grantee loses status as an Eligible Person
(such period is hereinafter referred to as the “Covenant Period”), with respect
to any state in which the Company is engaged in business during Grantee’s
employment with the Company, Grantee shall not participate or engage, directly
or indirectly, for Grantee or on behalf of or in conjunction with any person,
partnership, corporation or other entity, whether as an employee, agent,
officer, director, stockholder, partner, joint venturer, investor or otherwise,
in any business activities if such activity consists of any activity undertaken
or expressly planned to be undertaken by the Company or any of its subsidiaries
or by Grantee at any time during which Grantee maintained status as an Eligible
Person.         (b) Except with the Company’s prior written approval or as may
otherwise be required by law or legal process, Grantee shall not disclose any
material or information which is confidential to the Company or its subsidiaries
and not in the public domain or generally known in the industry, whether
tangible or intangible, made available, disclosed or otherwise known to Grantee
as a result of Grantee’s status as an Eligible Person.         (c) During the
Covenant Period, Grantee shall not attempt to influence, persuade or induce, or
assist any other person in so persuading or inducing, any employee of the
Company or its subsidiaries to give up, or to not commence, employment or a
business relationship with the Company.     3.4.   The Company shall have the
right, but not the obligation, to purchase and acquire from Grantee any or all
of the Shares (the “Repurchased Shares”) if the Committee reasonably determines
that Grantee has violated the covenants set forth in this Agreement or Grantee’s
loss of status as an Eligible Person is a result of termination of employment
for Cause (as defined in the Plan) or Grantee’s loss of status as an Eligible
Person could have resulted from termination of employment for Cause. The Company
may exercise the right granted to it under this Section 3.4 by delivering
written notice to Grantee stating that the Company is exercising the repurchase
right granted to it under this Section 3.4. The delivery of such notice by the
Company to Grantee shall constitute a binding commitment of the Company to
purchase and acquire all of the Repurchased Shares. The total purchase price for
the Repurchased Shares shall be delivered to the Grantee against delivery by
Grantee of certificates evidencing the Repurchased Shares no later than 30 days
after the delivery of the election notice by the Company. The price per share of
the Repurchased Shares shall be the lesser of 1) the Fair Market Value (as
defined in the Plan) of each of the Repurchased Shares on the date of the
Company’s delivery of its written notice to Grantee or 2) the Fair Market Value
of each of the Repurchased Shares on the date that such shares vested to the
Grantee without regard to any election by the Grantee under Section 83(b) of the
Internal Revenue Code of 1986, as amended (the “Code”).     3.5.   The Company
shall have the right, and not the obligation, to cancel any or all of the Shares
if the Committee reasonably determines that Grantee has violated the covenants
set forth in this Agreement. The Company may exercise the right granted to it
under this Section 3.5 by delivering a written notice to Grantee stating that
the Company is exercising the cancellation right granted to it under this
Section 3.5.     3.6.   Notwithstanding anything in this Section 3 to the
contrary, the Company shall not be obligated to purchase any Stock at any time
to the extent that the purchase would result in a violation of any law, statute,
rule, regulation, order, writ, injunction, decree or judgment promulgated or
entered by any Federal, state, local or foreign court or governmental authority
applicable to the Company or any of its property.





--------------------------------------------------------------------------------



 



Restricted Stock Grant Agreement
Page 4



  3.7.   The parties intend the restrictions in Section 3.3 to be completely
severable and independent, and any invalidity or unenforceability of any one or
more such restrictions shall not render invalid or unenforceable any one or more
restrictions.

4.   Legend. All certificates representing any shares of Stock subject to the
provisions of this Agreement shall have endorsed thereon the following legend:

TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF A RESTRICTED STOCK GRANT AGREEMENT, DATED AS OF
___BETWEEN WRIGHT MEDICAL GROUP, INC. AND ___. A COPY OF SUCH AGREEMENT IS ON
FILE AT THE OFFICES OF THE WRIGHT MEDICAL GROUP, INC. AT 5677 AIRLINE ROAD,
ARLINGTON, TENNESSEE 38002.

5.   Issuance of Shares. The Shares shall be issued and held in a restricted
book entry account in the name of Grantee until expiration of the Restricted
Period. Upon expiration of the Restricted Period, the Company shall remove the
restrictions of such restricted book entry account for such Shares which have
not been forfeited and with respect to which the Restricted Period has expired
(to the nearest full share) and any cash dividend or stock dividends shall be
credited to Grantee’s account with respect to such Shares and any interest
thereon, if any. Notwithstanding the foregoing, the Company may, in its
discretion, issue certificates for Shares for which the Restricted Period has
expired in the name of Holder in lieu of removing the restrictions of such
restricted book entry account.   6.   Stockholder Rights. During the Restricted
Period, Grantee shall have all the rights and privileges of a stockholder as to
Shares, including the right to vote such Shares, except for the right to
transfer the Shares as set forth in Section 3 and Section 7 of this Agreement
and Section 10(b) of the Plan. Cash dividends and stock dividends with respect
to the Shares shall be currently paid to Grantee.   7.   Changes in Stock. In
the event that as a result of (i) any stock dividend, stock split or other
change in the Stock, or (ii) any merger or sale of all or substantially all of
the assets or other acquisition of the Company, and by virtue of any such change
Grantee shall in Grantee’s capacity as owner of unvested shares of Stock which
have been awarded to Grantee (the “Prior Stock”) be entitled to new or
additional or different shares or securities, such new or additional or
different shares or securities shall thereupon be considered unvested Shares and
shall be subject to all of the conditions and restrictions which were applicable
to the Prior Stock pursuant to this Agreement.   8.   Disability of Grantee. In
the event of the Disability (as defined in the Plan) of Grantee, any unpaid but
vested Shares shall be paid to Grantee if legally competent or to a legally
designated guardian or representative if Grantee is legally incompetent.   9.  
Death of Grantee. In the event of Grantee’s death after the vesting date but
prior to the payment of Shares, such Shares shall be paid to Grantee’s estate or
designated beneficiary.   10.   Taxes. Grantee understands that Grantee will
recognize income for federal and, if applicable, state income tax purposes in an
amount equal to the amount by which the fair market value of the Shares, as of
the Grant Date or vesting date, as applicable, exceeds any consideration paid by
Grantee for such Shares. Grantee shall be liable for any and all taxes,
including withholding taxes, arising out of this grant or the vesting of Shares
hereunder. By accepting the Shares, Grantee covenants to report such income in
accordance with applicable federal and state laws. To the extent that the
receipt of the Shares or the end of the Restricted Period results in income to
Grantee and withholding obligations of the Company, including federal or state
withholding obligations, Grantee agrees that





--------------------------------------------------------------------------------



 



Restricted Stock Grant Agreement
Page 5



    the obligation shall be satisfied in the manner Grantee has chosen by
checking one of the following boxes:

  o   At least one working day prior to the vesting date Grantee may deliver to
the Company an amount of cash determined by the Company to be adequate to
satisfy the Company’s withholding obligation. If Grantee does not deliver such
amount of cash, the Company shall withhold an amount of the Grantee’s current or
future remuneration in an amount that satisfies the Company’s withholding
obligation. Notwithstanding the foregoing, the Company may in its sole
discretion withhold from the Shares to be issued the specific number of Shares
having a fair market value on the vesting date equal to the amount required to
satisfy the Company’s withholding obligation.     o   The Company shall retain
and instruct a registered broker(s) to sell such number of Shares necessary to
satisfy the Company’s withholding obligations, after deduction of the broker’s
commission, and the broker shall remit to the Company the cash necessary in
order for the Company to satisfy its withholding obligations. Grantee covenants
to execute any such documents as are requested by the broker of the Company in
order to effectuate the sale of the Shares and payment of the tax obligations to
the Company. The Grantee represents to the Company that, as of the date hereof,
he or she is not aware of any material nonpublic information about the Company
or the Shares. The Grantee and the Company have structured this Agreement to
constitute a “binding contract” relating to the sale of Shares pursuant to this
Section, consistent with the affirmative defense to liability under Section
10(b) of the Exchange Act under Rule 10b5-1(c) promulgated under the Exchange
Act.*

11.   Governing Law. The grant of Shares and the provisions of this Agreement
are governed by, and subject to, the laws of the State of Delaware, without
regard to the conflict of law provisions, as provided in the Plan.       For
purposes of litigating any dispute that arises under this grant or the
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of Tennessee, agree that such litigation shall be conducted in the courts
of Shelby County, Tennessee, or the federal courts for the United States for the
Western District of Tennessee, where this grant is made and/or to be performed.
  12.   Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. Grantee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.   13.   Miscellaneous.

  13.1.   The Company shall not be required (i) to transfer on its books any
shares of Stock of the Company which have been sold or transferred in violation
of any provisions set forth in this Agreement, or (ii) to treat as owner of such
shares or to accord the right to vote as such owner or to pay dividends to any
transferee to whom such shares shall have been so transferred.

 

*   By selecting the second option, Grantee understands that the sale of Shares
to satisfy the Company’s withholding obligations will be considered a sale for
purposes of short-swing liability under Section 16(b) of the Exchange Act. Any
profit realized in a purchase of shares of the Company’s stock within six months
of the sale may be recovered by the Company or by a stockholder of the Company
on behalf of the Company.





--------------------------------------------------------------------------------



 



Restricted Stock Grant Agreement
Page 6

  13.2.   The parties agree to execute such further instruments and to take such
action as may be reasonably necessary to carry out the intent of this Agreement.
    13.3.   Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon delivery to Grantee at the address of
Grantee then on file with the Company.     13.4.   Neither the Plan nor this
Agreement nor any provisions under either shall be construed so as to grant
Grantee any right to remain associated with the Company or any of its
affiliates.     13.5.   This Agreement, subject to the provisions of the Plan,
constitutes the entire agreement of the parties with respect to the subject
matter hereof.





--------------------------------------------------------------------------------



 



Restricted Stock Grant Agreement
Page 7



     This Agreement and the Shares evidenced by this Agreement will not be
effective until an original signed Agreement is received by the Wright Medical
Group, Inc. Legal Department. Please print and sign this Agreement immediately,
then send the signed Agreement to the Wright Medical Group, Inc. Legal
Department as soon as possible.

            AGREED AND ACCEPTED:         GRANTEE:   WRIGHT MEDICAL GROUP, INC.
          By:             Jason P. Hood, Vice President,          General
Counsel, and Secretary     

